Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Philip Poh on 08/02/2022.
The application has been amended as follows: 
1.	(Currently Amended) A method for measuring viewership of media content, comprising:
on a client system having one or more processors, and memory storing one or more programs for execution by the one or more processors:
obtaining, from a participant database, identification information for individuals who have agreed to participate in a media viewership totals measurement study;
detecting a first user of the client system in which facial images of the first user are captured;
determining media content being presented in proximity to the first user;
automatically determining if the first user is an individual who has agreed to participate in the media viewership totals measurement study based on the captured facial images of the first user;
in response to automatically determining that the first user is an individual who has not agreed to participate in the media viewership totals measurement study, recording, at a server system, (i) presence information of the first user indicating that the user is in proximity to the client system, wherein the presence information of the first user is counted in the media viewership totals measurement study using non-personally identifiable information of the first user, (ii) the captured facial images, [[and]] wherein the captured facial images of the first user are temporarily retained to later identify the first user as an individual who has not agreed to participate in the media viewership totals measurement study, and [[(ii)]] (iii) information identifying the media content; and
removing the captured facial images of the first user at an end of the media content associated with the media viewership totals measurement study.

8.	(Currently Amended) An electronic device for determining viewer interest, comprising:
one or more processors; and
memory storing one or more programs to be executed by the one or more processors; 
the one or more programs comprising instructions for:
obtaining, from a participant database, identification information for individuals who have agreed to participate in a media viewership totals measurement study;
detecting a first user of the client system in which facial images of the first user are captured;
determining media content being presented in proximity to the first user; 
automatically determining if the first user is an individual who has agreed to participate in the media viewership totals measurement study based on the captured facial images of the first user;
in response to automatically determining that the first user is an individual who has not agreed to participate in the media viewership totals measurement study, recording, at a server system, (i) presence information of the first user indicating that the user is in proximity to the client system, wherein the presence information of the first user is counted in the media viewership totals measurement study using non-personally identifiable information of the first user, (ii) the captured facial images, [[and]] wherein the captured facial images of the first user are temporarily retained to later identify the first user as an individual who has not agreed to participate in the media viewership totals measurement study, and [[(ii)]] (iii) information identifying the media content; and
removing the captured facial images of the first user at an end of the media content associated with the media viewership totals measurement study.

15.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by an electronic device, the one or more programs comprising instructions for:
obtaining, from a participant database, identification information for individuals who have agreed to participate in a media viewership totals measurement study;
detecting a first user of the client system in which facial images of the first user are captured;
determining media content being presented in proximity to the first user;
automatically determining if the first user is an individual who has agreed to participate in the media viewership totals measurement study based on the captured facial images of the first user;
in response to automatically determining that the first user is an individual who has not agreed to participate in the media viewership totals measurement study, recording, at a server system, (i) presence information of the first user indicating that the user is in proximity to the client system, wherein the presence information of the first user is counted in the media viewership totals measurement study using non-personally identifiable information of the first user, (ii) the captured facial images, [[and]] wherein the captured facial images of the first user are temporarily retained to later identify the first user as an individual who has not agreed to participate in the media viewership totals measurement study, and [[(ii)]] (iii) information identifying the media content; and
removing the captured facial images of the first user at an end of the media content associated with the media viewership totals measurement study.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim(s) 1, 8, and 15 comprise of a unique combination of elements that are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.

Please also see Applicant’s Arguments/Remarks dated 05/31/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425